KOHLSAAT, District Judge
(orally). In this matter a restraining order was heretofore entered ex parte, upon a petition which did not show the purpose of the order of the state court, and this is a motion to modify said restraining order by vacating such portion thereof as restrains the enforcement of the payment of §¡3.50 per week for the support of the bankrupt’s two minor children subsequent to the filing of the petition herein. The bankruptcy act was passed to relieve persons bringing themselves within its provisions from the incubus of hopeless indebtedness, but it was not intended to, nor does it, subvert the higher rule, which casts upon a parent the care and maintenance of his offspring. The "welfare of the state, as also, every principle of law, statutory, natural, and divine, demand that, so long as he has any substance at all, he shall apply it to the maintenance of his children. Creditors, as well as all citizens, are interested in the enforcement of this rule. The restraining order heretofore entered will be vacated as to such portion as restrains the collection of said $3.50 per week subsequent to the filing of the bankrupt’s petition herein.